           Case 2:20-cv-00224-GMN-BNW Document 47
                                               46 Filed 06/15/21
                                                        06/10/21 Page 1 of 7




 1   NOVARA TESIJA & CATENACCI, PLLC
     NATHAN R. RING, ESQ.
 2   Nevada State Bar No. 12078
     nrr@ntclaw.com
 3   3960 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   (702) 990-3528
     Attorney for Plaintiffs
 5
                              IN THE UNITED STATES DISTRICT COURT
 6
                                       FOR THE DISTRICT OF NEVADA
 7

 8   TRUSTEES OF THE BRICKLAYERS & ALLIED               Case No. 2:20-cv-00224-GMN-BNW
     CRAFTWORKERS LOCAL 13 DEFINED
 9   CONTRIBUTION PENSION TRUST FOR
     SOUTHERN NEVADA; TRUSTEES OF THE
10   BRICKLAYERS & ALLIED CRAFTWORKERS
     LOCAL 13 HEAL TH BENEFITS FUND;
11   TRUSTEES OF THE BRICKLAYERS & ALLIED
     CRAFTWORKERS LOCAL 13 VACATION FUND;                 STIPULATED CONFIDENTIALITY
12   BRICKLAYERS & ALLIED CRAFTWORKERS                    AGREEMENT AND PROTECTIVE
     LOCAL 13 NEVADA; TRUSTEES OF THE                               ORDER
13   BRICKLAYERS &TROWEL TRADES
     INTERNATIONAL PENSION FUND; TRUSTEES
14   OF THE BRICKLAYERS & TROWEL TRADES
     INTERNATIONAL HEALTH FUND; TRUSTEES
15   OF THE INTERNATIONAL MASONRY
     INSTITUTE,
16
                         Plaintiffs,
17
     v.
18
     PEGASUS MARBLE, INC., a Nevada corporation;
19   CYGNUS, LLC, a Nevada limited liability company;
     and GAGIK ZARGARYAN, individually, TOKIO
20   MARINE HCC dba AMERICAN CONTRACTORS
     INDEMNITY COMPANY, a California insurance
21   corporation

22                       Defendants.
     ///
23

24


                                                   1
          Case 2:20-cv-00224-GMN-BNW Document 47
                                              46 Filed 06/15/21
                                                       06/10/21 Page 2 of 7




 1          The parties to this Stipulated Protective Order are Cygnus, LLC (“Company”), Rubin Brown,

 2   LLP (the “Auditor”), and the International Union of Bricklayers and Allied Craftworkers Local No. 13

 3   Trust Funds (the “Funds”), which all shall be collectively referred to hereinafter as “the Parties”.

 4          This Stipulated Protective Order applies to the following information and documents requested

 5   by the Funds, and objected to by the Company: contracts with subcontractors, vendors and suppliers;

 6   W-2 and W-3 documents for its employees; State SUI Reports; general ledger, including account

 7   transaction detail, cash disbursements and receipts; and daily or weekly time cards or reports showing

 8   work completed by its employees for the time period May 1, 2018 to present.

 9          The Parties, having hereto stipulated and agreed, by and through their respective counsel, that

10   the records identified above constitute confidential information of the Company, but which Company

11   will provide to the counsel for the Funds who will provide such documents to the Auditor. The parties

12   further stipulate and agree to the entry of a Protective Order pursuant to Federal Rule of Civil

13   Procedure Rule 26(c) governing the production of the above identified materials, information,

14   documents, and the Court having approved the same.

15          IT IS HEREBY ORDERED THAT:

16          1.      Scope of Production. The Company is expected to produce to counsel for the Funds the

17   above identified documents, previously objected to, within 30 days of the entry of this Stipulated

18   Confidentiality Agreement and Protective Order to the extent any such documents exist. The company

19   is not required to create any documents for purposes of production.

20          2.      Designation of Documents. Company will designate as “confidential” for the above

21   identified documents by stamping the relevant page or pages of any document or response to discovery

22   which Company considers in good faith to contain information that is confidential business or financial

23   information, subject to this Stipulated Confidentiality Agreement and Protective Order. For a multiple

24


                                                          2
             Case 2:20-cv-00224-GMN-BNW Document 47
                                                 46 Filed 06/15/21
                                                          06/10/21 Page 3 of 7




 1   page document in which Company believes all information is confidential, Company shall designate on

 2   the first page of the document that the entire document is confidential.

 3            3.    Use of the Information. The Auditor and the Funds agree that subject to the disclosure

 4   restrictions set forth in paragraph 4 below, each will use and disclose the information and documents

 5   provided by Company for audit purposes and collection efforts (including in the litigation) or other

 6   such related purposes only. This protection does not apply to information and documents that are

 7   publicly available.

 8            4.    Disclosure of Information. Except as provided herein, the Auditor and the Funds agree

 9   that:

10                  a)      They will not disclose the content of the information or documents or any parts
                            thereof, or provide copies of the information or documents or any parts thereof,
11                          to anyone outside of the Parties;

12                  b)      They will not disclose the contents of the information or documents or any parts
                            thereof, or provide copies of the information or documents or any parts thereof,
13                          to any agent of the Funds who is an agent, employee, or affiliate of The
                            Bricklayers & Allied Craftworkers (“BAC”) Local 13, any other BAC Local, or
14                          any Union. This expressly includes, but is not limited to, Richard Crawford;

15                  c)      The information and documents will not be used by the Funds to contact, harass
                            or intimidate general contractors, subcontractors or any customers of the
16                          Company; and

17                  d)      The information and documents will not be disclosed to any competitor of
                            Company.
18
                    e)      The Auditor is, however, permitted to distribute its audit report and agreed-upon
19                          procedures report to the Trustees of the Funds consistent with its agreement with
                            the Funds and in upholding the Trustees’ fiduciary duties to the Funds’
20                          participants and beneficiaries.

21
              5.    Destruction of Documents. Within thirty (30) calendar days of completion of the
22
     litigation or any appeal resulting from the litigation, the Auditor and the Funds will destroy any
23
     electronic copies of the information or documents provided by the Company and will shred or
24


                                                         3
          Case 2:20-cv-00224-GMN-BNW Document 47
                                              46 Filed 06/15/21
                                                       06/10/21 Page 4 of 7




 1   otherwise destroy any physical copies, excerpts or summaries thereof, unless otherwise agreed to in

 2   writing by the Parties. This process is outside the Auditor’s normal course and record retention policy

 3   and different than its contract with the Funds. The Auditor is permitted to maintain in its own files its

 4   work papers and a copy of the audit results and agreed upon procedures report consistent with its duties

 5   for compliance with the Association of International Certified Professional Accountants (AICPA).

 6          6.      Counsel for Parties Subject to Agreement. The Parties agree that their respective counsel

 7   are subject to this Agreement but that counsel for the Parties will be made privy to confidential

 8   information or documents disclosed hereunder. Each Party is permitted to share confidential

 9   information with their counsel for purposes of seeking and receiving legal advice and consultation.

10          7.      Consultants or Expert Witnesses Retained. To the extent the Parties retain consultants or

11   experts for their claims and defenses in the Litigation, each such person shall execute a copy of the

12   Certification annexed to this Order as Exhibit “A” (which shall be retained by counsel to the party so

13   disclosing the Confidential Information and made available for inspection by opposing counsel during

14   the pendency or after the termination of the action only upon good cause shown and upon order of the

15   Court) before being shown or given any Confidential Information.

16          8.      Witnesses in Case. Before being provided a confidential document during deposition or

17   otherwise during testimony, a witness shall sign the Certification. Confidential Information may be

18   disclosed to a witness who will not sign the Certification only in a deposition at which the party who

19   designated the Confidential Information is represented or has been given notice that Confidential

20   Information shall be designated “Confidential.” Witnesses shown Confidential Information shall not be

21   allowed to retain copies of such information or documents.

22          9.      Filing Confidential Documents and Information with the Court. No party shall file or

23   submit for filing as part of the Court record any documents marked as “Confidential” without first

24   requesting leave of court to obtain permission to file such documents under seal. Notwithstanding this


                                                        4
            Case 2:20-cv-00224-GMN-BNW Document 47
                                                46 Filed 06/15/21
                                                         06/10/21 Page 5 of 7




 1   agreement, should the party seeking leave to file a paper under seal be denied the ability to file under

 2   seal, the Party may then file such document in open court.

 3           12.    Duration. All provisions of this Order restricting the communication or use of

 4   Confidential Information or Documents shall continue to be binding after the conclusion of this

 5   Litigation, unless otherwise agreed or ordered.

 6           13.    No Privilege Waiver. Nothing herein shall be deemed to waive any applicable privilege

 7   or work product protection, or to affect the ability of a Party to seek relief for any inadvertent disclosure

 8   of material protected by a privilege or work product protection.

 9           The undersigned agree to the terms and conditions set forth above this 4th day of June, 2021:

10   CYGNUS, LLC                                              RUBIN BROWN, LLP

11
     By:     /s/ Ani Zargaryan
12           Ani Zargaryan                                    By:
                                                                            Glenn Goodnough
13   Its:    Managing Member
                                                              Its:          Managing Partner
14
     THE INTERNATIONAL UNION OF
15   BRICKLAYERS AND ALLIED
     CRAFTWORKERS, LOCAL NO. 13 TRUST
16   FUNDS
17
     By:     /s/ Richard Crawford
18           Richard Crawford
19   Its:    Chairman
20
             Approved as to form and content:
21
     DATED this 4th day of June 2021.                         DATED this 4th day of June 2021
22
     LAW OFFICE OF DANIEL MARKS                               NOVARA TESIJA & CATENACCI, PLLC
23

24   /s/Adam Levine                                           /s/ Nathan R. Ring


                                                          5
          Case 2:20-cv-00224-GMN-BNW Document 47
                                              46 Filed 06/15/21
                                                       06/10/21 Page 6 of 7




 1   ADAM LEVINE, ESQ.                                      NATHAN R. RING, ESQ.
     Nevada State Bar No. 004673                            Nevada State Bar No. 12078
 2   alevine@danielmarks.net                                nrr@ntclaw.com
     610 South Ninth Street                                 3960 Howard Hughes Parkway, Suite 500
 3   Las Vegas, Nevada 89101                                Las Vegas, Nevada 89169
     Counsel for Defendants                                 Counsel for Plaintiffs
 4

 5

 6                                                  ORDER

 7          Based upon the stipulation of the parties above and their counsel of record, the Court hereby

 8   grants the parties’ Stipulated Confidentiality Agreement and Protective Order.
            IT IS FURTHER ORDERED that ECF No. 44 is DENIED as moot.
 9

10          June 15, 2021
     Dated:____________________                          ___________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                        6
          Case 2:20-cv-00224-GMN-BNW Document 47
                                              46 Filed 06/15/21
                                                       06/10/21 Page 7 of 7




 1                                                EXHIBIT “A”

 2                                             CERTIFICATION

 3            I hereby certify my understanding that Confidential Information is being provided to me

 4   pursuant to the terms and restrictions of the Confidentiality and Stipulated Protective Agreement

 5   between Company, Auditor and the Funds and I have been given a copy of that Agreement and read it

 6   fully. I agree to be bound by the Agreement. I will not reveal the Confidential Information to anyone,

 7   except as allowed by the Agreement. I will maintain all such Confidential Information -- including

 8   copies, notes, or other transcriptions made therefrom -- in a secure manner to prevent unauthorized

 9   access to it. No later than thirty (30) days after the conclusion of this Litigation, I will destroy the

10   Confidential Information -- including copies, notes or other transcriptions made therefrom. I hereby

11   consent to the jurisdiction of the United States District Court for the District of Nevada for the purpose

12   of enforcing the Confidentiality and Stipulated Protective Agreement.

13

14   Dated:                                               By:

15

16

17

18

19

20

21

22

23

24


                                                         7
